09/04/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0044
                        DA 20-0044


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

JOSEPH RICHARD POLAK II,

      Defendant and Appellant,


                                       ORDER


      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including November 16, 2020, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         September 4 2020